conclude that the district court did not err in denying appellant's motion.
                   Accordingly, we
                               ORDER the judgment of the district court AFFIRMED.




                   cc: Hon. Kathleen E. Delaney, District Judge
                        Vincent Arthur Molinski
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




   SUPREME COURT
           OF
        NEVADA
                                                        2
   (0) 1947A

EINRIZEIVATEi                               Egiar               gum      BEREEME           MMI